Citation Nr: 0929230	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-05 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of right ankle sprain on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to 
September 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge in October 2003.  This case was previously before the 
Board, in April 2004, when it was remanded for further 
development.  Although the RO issued a statement of the case 
concerning an increased evaluation for a post-operative right 
wrist disability in June 2005, the Veteran did not submit a 
substantive appeal to perfect his appeal as to this issue.  
Accordingly, this issue is not before the Board.

The case was again before the Board in November 2005, when a 
higher rating on a schedular basis was denied and a claim for 
a higher rating on an extraschedular basis was remanded, in 
part, so that the claim could be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension (C&P) Service, for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  In April 2009, the Director of VA 
C&P Service denied an extraschedular evaluation for the right 
ankle.  The Appeals Management Center (AMC) subsequently 
denied the claim and returned the case to the Board.

As noted by the Board in November 2005, the medical evidence 
reflects findings of other impairment in the right lower 
extremity.  In April 2003, peroneal tendonitis, posterior 
tibia tendonitis, and plantar fasciitis were diagnosed in the 
right lower extremity.  In November 2003, an entry notes 
findings of a split extensor muscle belly in the distal lower 
right leg.  Finally, March 2004 electromyograph (EMG) studies 
results reflect findings of minimal prolonged latency of the 
lateral plantar sensory nerve and more prolonged distal 
latency of the right lateral plantar motor nerve consistent 
with mild right sensory motor lateral plantar mononeuropathy.  
However, these findings pre-date a May 2004 surgery on the 
right ankle.  In addition, a January 2005 VA examination 
notes the presence of a scar; however, this appears to be the 
result of the recent surgery rather than the in-service 
injury.

Claims for separate, compensable service connection for these 
manifestations, including the scar, are referred to the RO 
for adjudication.

This decision in no way affects the 100 percent evaluation 
granted for residuals of right ankle sprain for the time 
period of May 5 to July 31, 2004.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Throughout the appeal period, the Veteran's right ankle 
disability picture has been exceptional and has caused marked 
interference with employment.


CONCLUSION OF LAW

An extraschedular 40 percent, but no higher, rating is 
warranted for residuals of right ankle sprain, effective the 
day the Veteran filed his claim for an increased rating, 
November 9, 2001.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board recognizes that the Veteran was not provided proper 
notice prior to the initial adjudication of this claim.  
However, subsequent notice has cured any defect in the pre-
adjudicatory notice.  The Veteran has been sent multiple 
notification letters.  More recently, a February 2008 letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating on an extraschedular basis and information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  The Board notes that the second and third 
requirements of Vazquez-Flores are not applicable in this 
case as the only issue for consideration is whether an 
extraschedular rating is warranted.

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the April 2009 supplemental 
statement of the case reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).
  
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the reports of September 2002 and 
January 2005 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's October 2003 Board hearing, along with various 
statements provided by the Veteran and his representative, as 
well as printouts of the Veteran's leave requests from his 
place of employment.  The Board finds that no additional RO 
action to further develop the record is warranted. 

The Board acknowledges the Veteran's representative's July 
2009 request that the case be remanded so that the Veteran 
can be provided an opportunity to provide the name of a 
potential employer who turned him down for employment due to 
inability to perform the physical requirements of the job.  
However, the Board is finding that marked interference with 
employment is shown and sees no reason to further develop the 
record regarding interference with prospective employment. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Increased Rating on an Extraschedular Basis

In November 2001, the Veteran filed a claim for increased 
evaluation for his right ankle disability.  In statements and 
testimony, the Veteran relayed that he experiences pain, 
swelling, and stiffness from his right ankle disability, and 
that he has been prescribed a brace, a TENS unit 
(transcutaneous electrical nerve stimulator), and an air 
cast.  He testified that he experiences constant tenderness, 
pain, and swelling such that he cannot put on his shoes.  He 
further reported that he cannot stand for longer than 20-30 
minutes, cannot rotate his ankle, and cannot wear hard shoes.  
He testified that his right ankle disability has caused him 
to miss work and to decline a position at work.  He further 
indicated that his inability to wear dress shoes impacts his 
professional image in contravention of the formal dress code.  
Based on these contentions, the Veteran is requesting an 
increased evaluation for his right ankle disability.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an 
extraschedular rating under section 3.321(b) is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the C&P Service for a determination whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id. at 116.  

In this case, VA treatment records, dated from October 1999 
to May 2005 show findings of pain and limited range of 
motion, erythema, reduced muscle strength, and clinical 
findings of ankle instability and degenerative joint disease.  
These records show that the Veteran underwent physical 
therapy and was prescribed a CAM walker, yet his symptoms 
persisted.  A September 2002 VA examination report reflects 
complaints of right ankle pain, aching, swelling, difficulty 
with standing and walking, and the need of a brace.  In May 
2003, it was noted that the Veteran was barely able to move 
his right ankle; this appeared to be due to guarding.  

An operative report dated in May 2004 reveals that the 
Veteran underwent right ankle arthroscopy and lateral ankle 
stabilization for lateral ankle instability, tarsal tunnel 
syndrome, and talar dome lesion.  Subsequently, outpatient 
treatment records reflect that he continued to require 
prescribed medications for pain and a brace for stability.  

In January 2005, the Veteran underwent additional VA 
examination.  The resultant report shows the Veteran was 
recovering from right ankle surgery but still had significant 
problems.  The Veteran reported pain, stiffness, weakness, 
swelling, fatigue and giving way, endurance limited to 10-15 
minutes.  He further reported that repetitive use and weather 
changes caused an increase in symptoms but that he 
experienced no other flare-ups and that he could perform the 
activities of daily living as long as prolonged standing, 
climbing, squatting, or crawling was not required.  He 
indicated he wore an ankle brace, night brace, and used a 
cane for ambulation.

The examiner objectively observed the Veteran to ambulate 
with a brace on and a cane for support.  He exhibited a noted 
limp on the right and pain, tenderness, and soreness 
medially, anteriorly, and laterally; swelling over the 
gastrosoleus junction; and marked limitation of motion with 
pain throughout all ranges and no change on repetition.  The 
examiner noted that the Veteran could not perform the toe and 
heel walk secondary to pain.  

In June 2006, a VA prosthetics request was placed for a 4 
wheeled scooter.  It was noted that the Veteran needed this 
scooter for work as he had to traverse long distances.  

Leave requests from the Veteran's place of employment, 
covering the period from January 2003 to April 2008, show 
more than 50 requests for time off for doctor's appointments 
and right ankle complaints.

Although the Board may not assign an extraschedular rating in 
the first instance, the Board is not restricted from 
reviewing the denial of an extraschedular rating on appeal.  
See Floyd v. Brown, 9 Vet. App. 88, 96-7 (1996) (stating that 
once the Board properly refers an extraschedular rating issue 
to the Director of C&P for review, the appellant may 
"continue[ ] to appeal the extraschedular rating aspect of 
this claim"); see also 38 U.S.C.A. § 7104(a) ("All 
questions in a matter . . . under section 511(a) 
. . . subject to decision by the Secretary shall be subject 
to one review on appeal to the . . . Board.").  Hence, the 
Board has jurisdiction to review whether the C&P Director's 
decision not to award an extraschedular rating was 
appropriate under all three elements set forth in Thun, 22 
Vet. App. at 115-16.  38 C.F.R. § 3.321(b).

Upon review of the pertinent evidence of record, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board disagrees with the opinion of the Director of C&P and 
finds that extraschedular rating is warranted in this case.  
The currently assigned 20 percent rating-which is awarded 
for marked limitation of motion-does not adequately account 
for all of the Veteran's symptomatology, such as swelling and 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  Moreover, the Veteran has missed a significant 
amount of work time due to symptoms of his right ankle 
disability and has had to use braces, casts and a scooter 
just to be able to continue in his current position.  

The maximum schedular rating for an ankle disability is 
40 percent (see 38 C.F.R. § 4.71a, DC 5270 (2008)), while the 
Veteran does not meet the criteria for that schedular rating 
(which requires ankylosis of the joint), the Board associates 
the level of interference with employment in this case with 
that which would result from the symptomatology described in 
the 40 percent rating for an ankle disability.  The record 
does not provide a basis for a rating in excess of 
40 percent.  Importantly, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2008).  As a below the knee 
amputation warrants a 40 percent evaluation, the rating for 
the Veteran's ankle disability cannot exceed 40 percent.  See 
id.; 38 C.F.R. § 4.71a, Diagnostic Code 5165 (2008).

In the Veteran's November 2001 claim, he reported that he 
could not wear a pair of shoes for more than several hours 
before his foot swells up, and that he had been placed in an 
air cast and told to wear an ankle brace permanently to avoid 
or minimize the swelling and total stiffness of the right 
ankle.  As such, it appears that the level of disability 
warranting a 40 percent rating has been present throughout 
the appeal period.   

Hence, the Board concludes the totality of this evidence 
shows the Veteran's residuals of right ankle sprain causes 
him marked interference with employment.  As a result, a 40 
percent evaluation, but no higher, is warranted for residuals 
of right ankle sprain on an extraschedular basis since the 
date of the claim for an increased rating, November 9, 2001.  
See 38 C.F.R. § 3.321; see Floyd v. Brown, 9 Vet. App. 88, 97 
(1996) (noting that 38 C.F.R. § 3.321 does not give concrete 
standards or guidance for assigning a percentage rating on an 
extraschedular basis and that, as a result, the Board's 
failure "to clearly articulate reasons or bases is not 
altogether unexpected").  



ORDER

An extraschedular 40 percent rating, but no higher, for the 
residuals of right ankle sprain, is granted effective 
November 9, 2001, subject to the legal authority governing 
the payment of compensation benefits (exclusive of the 100 
percent evaluation granted for residuals of right ankle 
sprain for the time period of May 5 to July 31, 2004).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


